Citation Nr: 0924405	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestos-related 
respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1962 until July 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.  The case was considered and remanded to 
the RO in November 2008 and following additional development 
it is now before the Board.


FINDING OF FACT

1.  Asbestosis was not manifest in service and is not 
currently manifest.

2.  The Veteran does not have mesothelioma.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Mesothelioma was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in December 2003, June 2004 and March 2003 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with 
the issuance of a supplemental statement of the case in April 
2009.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured and that such 
deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and service personnel 
records have been obtained. Private care physician's records 
have also been obtained. Furthermore, the Veteran was 
afforded a VA examination on February 2009 in which the 
examiner took down the Veteran's history, considered prior 
medial diagnoses, conducted a physical examination of the 
Veteran.  Certain evidence was reviewed by a specialist who 
verified the examiner's findings.  Finally, the examiner 
reached a conclusion based on the examination that was 
consistent with the record and as such the examination is 
found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual and Legal Analysis

The Veteran is claiming entitlement to service connection for 
asbestosis or an asbestos related disability.  Veterans are 
entitled to compensation from VA if they develop a disability 
"resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  Relevant factors must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim. See VAOPGCPREC 
4-00 (April 13, 2000).

The Veteran contends to have asbestosis as a result of 
exposure while working and living aboard Navy ships during 
his active service.  As an initial matter, the Board notes 
that the Veteran has not alleged that the claimed disability 
was incurred in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect complaints 
of coughing and sore throat in February 1963.  At his 
separation examination in July 1964, his nose, sinuses, 
mouth, throat, lungs and chest were normal.  The chest x-ray 
was negative for pathology.

Based on the foregoing, the service treatment records show no 
asbestosis or chronic respiratory disability was incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, the weight of the post-service evidence does 
not indicate a current diagnosis of asbestosis.

In an undated asbestos questionnaire, the Veteran stated that 
his occupation in the Navy was as a boiler repairman and this 
included conducting boiler teardowns every 300 hours and 
"watersides" every 600 hours.  The Veteran further 
indicated some history of smoking.  He also indicated an 
occupational history from 1964 to 1992 as a mechanic and 
admitted to working on brakes and clutches, some of which 
contained asbestos.

In August 2001 the Veteran saw Dr. R.H. with complaints of 
shortness of breath with fast walking and walking up hills.  
The Veteran indicated that between 1964 and 1992 he was 
exposed to asbestos while working as a mechanic in various 
jobs.  A physical examination revealed the Veteran was 
negative for clubbing or cyanosis and rales or crackles.

In September 2001 the Veteran saw Dr. G.M. who reviewed his 
medical records, work history, physical examination, and a 
chest x-ray.  According to Dr. G.M. the chest radiograph 
showed increased interstitial markings in the mid and lower 
lung zones consistent with ILO classification s/s, 1/0 and 
superimposed emphysema.  Dr. G.M. diagnosed the Veteran with 
asbestosis and emphysema.

A VA medical record from March 2004 shows that a clinical 
evaluation revealed no acute lung disease.

The record shows treatment by Dr. J.S. from October 2003 
through May 2004 and from January 2007 through December 2008.  
Throughout these periods of time, Dr. J.S. indicated that the 
Veteran's lungs were clear with no wheeze, rales or rhonchi.  
However, Dr. J.S. also asserted, in February 2006, that the 
Veteran had dyspnea, secondary to a history of asbestosis.  
The Board notes that Dr. J.S. also indicates no history of 
tobacco, while elsewhere in the record the Veteran endorsed a 
history of smoking between the ages of 14 and 30.

During a March 2004 VA examination, pulmonary function 
testing showed no obstruction by spirometry, maximum 
ventilatory volume was reduced possibly due to poor 
concentration with the maneuver or neuromuscular disease, 
normal lung volumes, and mild reduction in diffusion capacity 
of carbon monoxide.  The examination was inconclusive, and 
the examiner stated only that the Veteran had a history of 
exposure to asbestos and had been diagnosed with asbestosis 
and mesothelioma in the past.  The examiner noted that the 
Veteran had slowly progressive shortness of breath and was an 
ex-heavy smoker with mild chronic obstructive pulmonary 
disease.

In February 2009, the Veteran underwent an additional VA 
examination.  At that examination, the examiner reviewed the 
claims file as well as CAT scan imaging and conducted a 
physical examination.  Physically, the examiner noted that 
respirations were unlabored and showed no signs of 
respiratory distress.  The Veteran's lungs were clear to 
auscultation and percussion with no wheezing, rhonchi or 
rales.  Imaging revealed clear lungs with the exception of a 
left upper lobe calcified granuloma.  The tracheobronchial 
tree was patent.  There was no mass or lymphadenopathy seen 
in the mediastinum or hila.  A few small calcified lymph 
nodes were present in the aortopulmonary window and the left 
hilum.  

Based on her examination, the examiner indicated that the 
Veteran had a calcified granuloma in the left lung apex.  In 
diagnosing the Veteran, the examiner stated that the CAT scan 
of the chest showed no evidence of asbestos related lung 
disease.  She asserted that a CAT scan is both more sensitive 
and specific than a chest x-ray for presence of asbestos 
related lung disease.  She concluded that there was 
insufficient evidence to warrant an acute diagnosis of 
asbestosis and mesothelioma.

The Board has been presented with conflicts in the records.  
The Veteran has reported that asbestosis and mesothelioma 
have been diagnosed.  Doctor G.M. has reported that 
asbestosis was established within a reasonable degree of 
medical certainty.  To the extent that the appellant has 
reported that mesothelioma has been diagnosed, the Board 
notes that his report is inconsistent with all other medical 
evidence contained in the file, to include service treatment 
records, private medical evidence and the VA evidence.  When 
we compare the medical evidence with the Veteran's lay 
report, we conclude that the medical evidence is far more 
probative, as to the existence of a particular disease 
process, than the appellant's own report or his report of 
what a doctor may have told him.

In regard to asbestosis, there is a conflict in the medical 
evidence.  Here, Dr. G.M. has reported that based upon 
medical records, work history, physical examination, and 
chest radiograph, asbestosis was established to a reasonable 
degree of medical certainty.  However, Dr. G.M. subsequently 
revised his statement and in January 2009 he indicated that 
he did not examine the appellant or speak with the 
appellant.  Rather, he provided a second interpretation of 
chest X-rays.  We find that the initial statement of Dr. G.M. 
was deceptive.  A person reviewing the initial statement 
would reach a reasonable conclusion that the appellant had 
been examined by the person writing the report, i.e. Dr. 
G.M.  We find the inaccuracy lessens the probative value of 
the report.  (The Board is not holding that there a treating 
physician rule.  Rather, the report establishes that the 
statement of G.M. is inaccurate.)  In regard to the remaining 
probative value of the report of G.M., such is discussed 
below.  Although Dr. J.S. reported dyspnea secondary to a 
history of asbestosis, there is no indication that J.S. 
established the diagnosis or conducted testing to establish 
the diagnosis.  Accordingly, the assessment from J.S. is 
accorded little probative value.  

Regardless, we find that the other medical evidence to be 
more probative as to the existence of an asbestosis related 
disability.  A 2004 VA x-ray report was interpreted as 
showing no acute lung disease.  Other 2004 testing showed no 
obstruction and findings that were not attributed to asbestos 
related disease.  Furthermore, subsequent more extensive 
testing of the chest, a cat scan, was interpreted as showing 
no evidence of asbestos related disease and that there was 
insufficient evidence to warrant an acute diagnosis of 
asbestosis and mesothelioma. 

We again note that there is a conflict in the record.  The 
assessment of J.S. seems to be lacking in detail for the 
reporting of the history; therefore, it is of lessened 
probative value.  The statement of G.M. is found to be 
deceptive and in conflict with the more probative VA evidence 
to include the VA chest x-ray and the VA CAT scan.  As noted 
by the 2009 examiner, the CAT scan is more specific and 
sensitive than a chest x-ray for determining the presence of 
asbestos related lung disease.  In sum, the Board finds that 
the VA medical opinions to be consistent with each other, 
supported by more sensitive testing and more probative as to 
the existence of asbestos related disease.  The VA opinions 
are far more probative than the statements of G.M. and J.S. 
 To the extent that the appellant reports that he has 
asbestos related disease, we find that any attempt by him to 
self diagnose a complicated medical issue is beyond his realm 
of competence.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  To the extent that he reports what he has 
been told, the Board has accorded far less probative value to 
the private medical reports for the reasons stated above. Id.

Thus, for the foregoing reasons, the Board finds the negative 
evidence, both private and VA, to be of substantially more 
weight than the evidence in support of the Veteran's claims.  
In so finding, it is noted that the Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  Additionally, the Board may 
appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In the absence of a disability, the Veteran's claim for 
service connection fails.

In conclusion, the preponderance of the evidence is against 
the claim for service connection for asbestosis or an 
asbestos related disease.  As there is no approximate balance 
of positive and negative evidence, the rule affording the 
Veteran the benefit of the doubt does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for asbestosis, to include 
an asbestos related disease, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


